Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on October 27, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 2, 9–12, and 16–19 are now amended.
Claim 8 is now canceled.
Claims 1–7 and 9–20 are pending in the application. 
RESPONSE TO ARGUMENTS
Formalities
The prior objection to claim 1 is hereby withdrawn responsive to the amendment correcting the informalities raised therein. A new ground of objection, introduced by the amendment, is set forth below.
Subject Matter Eligibility
Claims 1–7 and 9–20 were rejected under 35 U.S.C. § 101 for failing to recite significantly more than a judicial exception to the statute (abstract idea). Irrespective of whether the Applicant agrees, the Applicant narrowed the scope of the independent claims (and therefore all dependent claims) to require, among other things, a “deep link” in order to bring the claims into compliance with 35 U.S.C. § 101. The claimed deep link transforms the abstract idea into a patent-eligible invention because a deep link, while known in the prior art, nevertheless directs the invention to an improvement in computer capabilities. See MPEP § 2106.04(d)(1) (citing Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1339 (Fed. Cir. 2016)). Said differently, much like the self-referential table in Enfish, the concept of a “deep link” does not make sense outside the context of a computer environment, and therefore, the invention’s use of deep links cannot be characterized as an abstract idea.
The rejection under 35 U.S.C. § 101 is therefore withdrawn.
Novelty and Nonobviousness
All previous grounds of rejection under 35 U.S.C. § 102 are hereby withdrawn, responsive to the Applicant’s amendment narrowing the scope of the claimed invention to require elements that are not explicitly disclosed by any single one of the previously-cited references in isolation. 
Claims 1–7 and 11–20 are now rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0149153 A1 (“Cassandras”) in view of U.S. Patent Application Publication No. 2018/0102053 A1 (“Hillman”), and further in view of U.S. Patent Application Publication No. 2017/0213464 A1 (“Emadi”). Although the Applicant contends, without further explanation, that “Hillman, alone or in combination, fails to overcome the shortcomings of Cassandras” (Response 12), the Applicant does not address the two references as a combination, let alone the combination in further view of Emadi, presented herein. Accordingly, the Examiner’s response is the new ground of rejection set forth below, which was necessitated by the change in scope to the claims.
Concluding Remarks
In view of the foregoing, and in view of the rejections that follow, the Applicant’s request for a notice of allowance (Response 13) is respectfully denied.
CLAIM OBJECTIONS
The Office objects to claim 1 for having the following informality. The amendment to claim 1 renders the following portion of claim 1 unclear:
	determining a difference between the first listing value and the second listing value; 
	determining whether a difference between the first listing value and the second listing value exceeds a predetermined threshold.
By striking the word “the,” it is now slightly unclear whether there are two separate “differences,” or if these two claim elements are referring to the same determined difference. If it is the latter, the Examiner kindly asks that “determining whether a difference” be changed back to “determining whether the [[a]] difference.”
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112(D)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
CLAIM REJECTIONS – 35 U.S.C. § 103
Claims 1–7 and 11–20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0149153 A1 (“Cassandras”) in view of U.S. Patent Application Publication No. 2018/0102053 A1 (“Hillman”), and further in view of U.S. Patent Application Publication No. 2017/0213464 A1 (“Emadi”).
Claim 1
Cassandras teaches:
A system, comprising: a non-transitory memory; and one or more processors coupled to the non-transitory memory and configured to execute instructions to perform operations comprising: 
“[S]ystem 10 includes a Driver Request Processing Center (DRPC) 12, a Parking Resource Management Center (PRMC) 14, and a Smart Parking Allocation Center (SPAC) 16,” all of which “includes a processing device having a data storage capability, e.g., RAM and ROM, an input/output capability, and a communication capability.” Cassandras ¶ 27.
receiving a parking space search request from a first user device, the parking space search request including one or more listing parameters; 
“A user ‘arrives’ in the system by making a request for a feasible and suitable resource (STEP 1a) in the vicinity of an actual destination, e.g., a street address, a landmark, a frequently-visited structure or business, and so forth.” Cassandras ¶ 75.
securing a first listing for the first user device based on the parking space search request, 
“If the request (STEP 1a) satisfies all of the conditions for immediate allocation (STEP 1b), the SPAC will find a feasible parking spot (STEP 1c) and allocate it to the user immediately (STEP 3).” Cassandras ¶ 76.
the first listing being selected from a database including a plurality of listings;
The SPAC finds, updates, and maintains parking listings via the PRMC, which has “data storage for storing geographical positional data on vacant parking spots 26 within the urban setting(s) served by the system 10, geographical positional data storage 27 for occupied parking spots within the urban setting(s) served by the system 10, and geographical positional data storage 29 for reserved parking spots within the urban setting(s) served by the system 10.” Cassandras ¶ 29; see also ¶ 79 (referring to the aforementioned resources as “database(s)”).
determining a first listing value based on one or more listing parameters associated with the first listing, 
The SPAC quantifies the value of this first parking spot listing as “J-ij(k)” in accordance with the cost function of EQN. (9). See Cassandras ¶ 46. In plain English, J-ij(k) quantifies the cost of assigning user i to parking space j at time k, by taking into account the actual fee for the space relative to the fee the user is willing to tolerate, and the distance of the space to the user’s final destination, relative to the distance the user is willing to tolerate. See Cassandras ¶¶ 39–41 (defining each of the variables in EQN. (9)).
multiplied by one or more weights for the one or more listing parameters associated with the first listing;
Notably, at least some of the aforementioned parameters from EQN. (9) are multiplied by λ-i (a number between 0 and 1), “in which λi∈[0,1] is a weight that reflects the relative importance assigned by the user 20 between cost and resource quality.” Cassandras ¶ 46. 
determining a second listing value based on one or more listing parameters associated with a second listing 
 “Advantageously, the system and method are dynamic, which means that even though a resource has been reserved for a discrete user (STEP 5c), an as-good-or-better resource may become available (STEP 8) before the user occupies the reserved resource (STEP 9).” Cassandras ¶ 82. 
In order to make the decision at STEP 8, the SPAC begins by calculating, among other things, a new Jij(k), which will be used in the next claimed step for assigning the user to a second space in accordance with EQN (13). See Cassandras ¶ 47. 
Naturally, J-‌ij(k) is calculated according to Cassandras’s definition of that variable in EQN (9), i.e., it represents the cost of assigning user i to parking space j at time k, by taking into account the actual fee for the space relative to the fee the user is willing to tolerate, and the distance of the space to the user’s final destination, relative to the distance the user is willing to tolerate. See Cassandras ¶¶ 39–41 (defining each of the variables in EQN. (9)).
multiplied by one or more weights for the one or more listing parameters associated with the second listing, 
Again, at least some of the aforementioned parameters from EQN. (9) are multiplied by λ-i (a number between 0 and 1), “in which λi∈[0,1] is a weight that reflects the relative importance assigned by the user 20 between cost and resource quality.” Cassandras ¶ 46. 
wherein the second listing is selected from the database including the plurality of listings 
The SPAC finds, updates, and maintains parking listings via the PRMC, which has “data storage for storing geographical positional data on vacant parking spots 26 within the urban setting(s) served by the system 10, geographical positional data storage 27 for occupied parking spots within the urban setting(s) served by the system 10, and geographical positional data storage 29 for reserved parking spots within the urban setting(s) served by the system 10.” Cassandras ¶ 29; see also ¶ 79 (referring to the aforementioned resources as “database(s)”).
and secured by a second user device;
The “as-good-or-better resource” may belong to a different user than the first user, but nevertheless, the SPAC reallocates the as-good-or-better resource from the different user to the first user in the interest of producing an overall better result. Cassandras ¶ 82. “For example, if the first user's reserved resource is one of multiple alternative feasible resources but is the only feasible resource for a second user, then as a matter of fairness, the resource would be re-allocated to the second user and the first user would receive an as-good-or-better replacement resource.” Cassandras ¶ 82. (Important note: in this example, the claimed second user corresponds to Cassandras’s “first user” and the claimed first user corresponds to Cassandras’s “second user”). 
determining a difference between the first listing value and the second listing value;
As part of calculating EQN (13), the system decides if xij ∙ Jij(k) ≤ Jiqi(k–1)(k), where Jij(k) is the cost of the potential second parking space while Jiqi(k–1)(k) represents “the resource 13 most recently reserved.” Cassandras ¶ 47.
determining whether a difference between the first listing value and the second listing value exceeds a predetermined threshold;
Determining the difference between Jij(k) and Jiqi(k–1)(k) is mathematically inherent to determining xij ∙ Jij(k) ≤ Jiqi(k–1)(k). In other words, the threshold difference between these two terms is zero.
in response to a determination that the difference exceeds the predetermined threshold, transmitting a first user-selectable message to the first user device, 
If the SPAC determines at STEP 8 that a better space exists for this user, “the SPAC will repeat the allocation process (STEPS 3–6c)” with the newly discovered parking space. Cassandras ¶ 82. Thus, returning to STEPS 3 and 4, the SPAC uses the DRPC to transmit the new parking space to the user. Cassandras ¶ 78. 
the first user-selectable message comprising a prompt configured to secure the second listing;
“The user, after receiving the proposed allocation, can accept or reject the proposal (STEP 4).” Cassandras ¶ 78. 
and transmitting a second 
As mentioned earlier, the user who gives up his resource “would receive an as-good-or-better replacement resource,” Cassandras ¶ 84, which at least suggests sending some kind of message to the donor user in order to prompt him to accept or reject the replacement proposal. Nevertheless, Cassandras does not explicitly disclose the foregoing, nor does Cassandras explicitly disclose the contents of the second message (or the first message) including a deep link.
However, Hillman teaches:
transmitting a first user-selectable message to the first user device, the first user-selectable message comprising a prompt configured to secure the second listing 
A parking space management facility (“MF”) searches for and finds parking spaces that are occupied by respective static vehicle drivers 111, but which otherwise match a moving vehicle driver’s 121 preferences, see Hillman ¶ 41, and in response, the matches are “transmitted 925 by the management facility processing system 430 through its management facility communication interface 440, directed to the moving vehicle 120,” to be presented by the moving vehicle’s 120 user interface 310. Hillman ¶ 42.
and transmitting a second user-selectable message to the second user device, 
“[T]he static vehicle system 220 receives 720 a request from the management facility processing system 430 to confirm that the parking space 100 is still available . . . through the vehicle communication interface 350 and presents any relevant information through the user interface 310.” Hillman ¶ 38.
the second user-selectable message comprising a prompt configured to exchange the second listing with the first listing
“The static vehicle system 220 receives 735 a decision whether to accept or reject the request 260 through the user interface 310.” Hillman ¶ 38. The “request 260” refers to a request for the static vehicle driver to exchange his parking space with the moving vehicle driver. See Hillman ¶ 38.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Cassandras’s system by giving the users of the system more control over trading their parking spaces, as taught by Hillman. One would have been motivated to improve Cassandras with Hillman’s technique, because Hillman’s technique requires less processing time/power, since the users are making the decision to trade parking spaces rather than the computing system.
Cassandras and Hillman teach the system of claim 1, including a user-selectable message for securing a listing, but do not appear to explicitly disclose the internal characteristic of the user-selectable message involving a deep link.
Emadi, however, teaches a system wherein:
the first user-selectable message and the second user-selectable message include a deep link 
“[I]f the user is running one or both of iOS9 and Android 5.0 or later versions, the user can tap on [a] deep link in the text or email and the redemption steps will be taken automatically and land the user on Screen 2 in FIG. 21-1,” thereby automatically navigating the user to a screen where he can redeem a parking pass. Emadi ¶ 179.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add Emadi’s deep link to Cassandras’s prompt for the user to reserve a parking space. One would have been motivated to combine Emadi with Cassandras because Emadi’s deep link saves the user from needing to navigating throughout the parking application to reserve a parking space, which would be more inconvenient than simply tapping a link—especially if the user is driving.
Claim 2
Cassandras, Hillman, and Emadi teach the system of claim 1, wherein the operations further comprise: 
receiving, from the first user device, a user selection of the second listing via the prompt;
“The user, after receiving the proposed allocation, can accept or reject the proposal (STEP 4).” Cassandras ¶ 78.
and releasing a hold on the first listing such that the first listing is no longer secured by the first wireless device.
“The as-good-or-better resource may also benefit more than one user. For example . . . the resource would be re-allocated to the second user and the first user would receive an as-good-or-better replacement resource.” Cassandras ¶ 82.
Claim 3
Cassandras, Hillman, and Emadi teach the system of claim 1, 
wherein each of the one or more listing parameters is associated with a respective weight that is configured to be dynamically adjusted using machine learning.
“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP § 2111.04. In this case, claim 3 does not actually claim a system that adjusts the respective weight with machine learning; it merely claims a weight that is “configured to be” (i.e., merely capable of) being dynamically adjusted by machine learning.
Likewise, Cassandras discloses a system in which each of the parameters of Jij(k) (the cost of assigning a certain parking space j to user i at the kth decision point) are weighted by the respective weights of λi and (1 – λi), where “λi ∈ [0,1] is a weight that reflects the relative importance assigned by the user 20 between cost and resource quality.” Cassandras ¶ 46. 
Claim 4
Cassandras, Hillman, and Emadi teach the system of claim 1,
wherein each of the one or more listing parameters associated with the second listing is associated with a respective weight that is dynamically adjusted in response to the securing of the second listing.
Reference is made to the constraint defined by EQN. 13, which in plain English says that for the kth cycle of allocating parking spaces to each of the users i among the queue of users who already R(k) who already reserved their first or later parking space (∀ i ∈ R(k)), we look at (among other things) the cost of assigning each user i to each possible parking space j among the parking spaces that are feasible for that user (j ∈ Ωi(k)), according to the cost function Jij(k). 
Importantly, and the relevance to claim 4 is the binary control variable xij that weights the cost function. For each parking space j in the sum, the cost function for that parking space Jij(k) is weighted by the binary control variable xij, such that for each parking space j, we weight the cost function with xij ∙ Jij(k), setting xij to 0 if the user is not assigned to parking space j, and 1 if the user is assigned to parking space j. 
In other words, if we plug in the relevant numbers, we see that prior to securing a second parking space j, the cost for assigning that parking space to user i is 0 ∙ Jij(k) (zeroing out the cost for purposes of comparing to another space), whereas after assigning the user to the second parking space, we set the weight of xij to 1, in accordance with EQN. (9).
Claim 5
Cassandras, Hillman, and Emadi teach the system of claim 1, 
wherein each of the one or more listing parameters is associated with a respective weight that is dynamically adjusted based on one or more user configurable settings.
“At least two attributes based on pre-determined personal preferences are attributed to each user i. The first attribute, denoted by Di, is an upper bound on the physical distance (measured in feet, yards, meters, and the like) between a resource 13 to which the user 20 could be assigned and the user's actual destination.” Cassandras ¶ 39. “The second attribute for each user i is an upper bound constraint on the cost Mi the user 20 is willing to tolerate for reserving and subsequently using a resource 13.” Cassandras ¶ 41.
Claim 6
Cassandras, Hillman, and Emadi teach the system of claim 1, 
wherein the predetermined threshold is zero.
As previously mentioned, the constraints in EQN. 13 guarantee that every user 20 in the RESERVE queue 43 is assigned a resource 13 that is as good as or better than the resource 13 most recently reserved, i.e., qi(k-1), Cassandras ¶ 48, and here, the constraint in EQN. 13 is that xij ̇ Jij(k) ≤ Jiqi(k-1)(k). Cassandras ¶ 47. The presence of the “less than or equal” sign demands that minimum difference between the cost of the new space Jij(k) versus the cost of the old space Jiqi(k-1)(k) is at least zero (i.e., when the two are equal).
Claim 7
Cassandras, Hillman, and Emadi teach the system of claim 1, 
wherein the predetermined threshold is time dependent.
The Examiner observes that claim 7 does not specify which time measurement affects the claimed predetermined threshold, so any measurement of time will fall within the scope of “time dependent.” Here, Cassandras at least discloses that when calculating Jij(k), the system takes into account “the cost Mi the user 20 is willing to tolerate for reserving and subsequently using a resource 13,” which may include “a fee dependent on the total reservation time,” and furthermore, “each user cost is a monotonically non-decreasing function of the total reservation time ri(k), as well as a function of the traveling time from the user's geographic location at the kth decision time, zi(k) to a resource location yj.” Cassandras ¶ 41.
Claim 9
Cassandras, Hillman, and Emadi teach the system of claim 1, 
wherein the first listing value is based on a weighted sum of the one or more listing parameters associated with the first listing.
An objective function for finding the best space allocation is “minimized at each decision point by allocating resources to discrete users 20,” which “can be accomplished using a weighted sum to define the cost function of user i, Jij(k) if he is assigned to resource j,” as set forth in EQN. 9. Cassandras ¶ 46.
Claim 10
Cassandras, Hillman, and Emadi teach the system of claim 1, 
wherein the one or more listing parameters include one or more of: proximity of the first wireless device to listings, temporal duration of reservation period, price range for listings, or a type of listing.
“At least two attributes based on pre-determined personal preferences are attributed to each user i. The first attribute, denoted by Di, is an upper bound on the physical distance (measured in feet, yards, meters, and the like) between a resource 13 to which the user 20 could be assigned and the user's actual destination.” Cassandras ¶ 39. “The second attribute for each user i is an upper bound constraint on the cost Mi the user 20 is willing to tolerate for reserving and subsequently using a resource 13. The actual cost depends on the specific pricing scheme adopted by the SPAC 16, which can include, for example, a flat fee for reserving a resource, a fee d.” Cassandras ¶ 41.
Claims 11–16
Claims 11–16 are directed to the same method that the system of claims 1–5 and 9 performs, and are therefore rejected for the same reasons given above for claims 1–5 and 9.
Claim 17
Cassandras teaches: 
A system, comprising: a non-transitory memory; one or more processors coupled to the non-transitory memory and configured to execute instructions to perform operations comprising: 
“[S]ystem 10 includes a Driver Request Processing Center (DRPC) 12, a Parking Resource Management Center (PRMC) 14, and a Smart Parking Allocation Center (SPAC) 16,” all of which “includes a processing device having a data storage capability, e.g., RAM and ROM, an input/output capability, and a communication capability.” Cassandras ¶ 27.
receiving a parking space search request from a first user device, the parking space search request including one or more listing parameters;
“A user ‘arrives’ in the system by making a request for a feasible and suitable resource (STEP 1a) in the vicinity of an actual destination, e.g., a street address, a landmark, a frequently-visited structure or business, and so forth.” Cassandras ¶ 75.
securing a first listing for the first user device based on the parking space search request, 
“If the request (STEP 1a) satisfies all of the conditions for immediate allocation (STEP 1b), the SPAC will find a feasible parking spot (STEP 1c) and allocate it to the user immediately (STEP 3).” Cassandras ¶ 76.
the first listing being selected from a database including a plurality of listings;
The SPAC finds, updates, and maintains parking listings via the PRMC, which has “data storage for storing geographical positional data on vacant parking spots 26 within the urban setting(s) served by the system 10, geographical positional data storage 27 for occupied parking spots within the urban setting(s) served by the system 10, and geographical positional data storage 29 for reserved parking spots within the urban setting(s) served by the system 10.” Cassandras ¶ 29; see also ¶ 79 (referring to the aforementioned resources as “database(s)”).
determining a first listing value based on a first weighted sum of one or more listing parameters associated with the first listing; 
Responsive to “a request for a feasible and suitable resource (STEP 1a) in the vicinity of an actual destination,” which “can include the user's preferences or requirements as well as other user-specific information, e.g., the user's license, vehicle type, vehicle size, and the like,” Cassandras ¶ 75, “the SPAC will find a feasible parking spot (STEP 1c) and allocate it to the user immediately (STEP 3).” Cassandras ¶ 76.
More specifically, the SPAC quantifies the value of this first parking spot listing as “J-ij(k)” in accordance with the cost function of EQN. (9). See Cassandras ¶ 46. In plain English, J-ij(k) quantifies the cost of assigning user i to parking space j at time k, by taking into account the actual fee for the space relative to the fee the user is willing to tolerate, and the distance of the space to the user’s final destination, relative to the distance the user is willing to tolerate. See Cassandras ¶¶ 39–41 (defining each of the variables in EQN. (9)). Notably, this “can be accomplished using a weighted sum to define the cost function of user i, Jij(k) if he is assigned to resource j,” as set forth in EQN. 9. Cassandras ¶ 46.
determining a second listing value based on a second weighted sum of one or more listing parameters associated with a second listing, 
“Advantageously, the system and method are dynamic, which means that even though a resource has been reserved for a discrete user (STEP 5c), an as-good-or-better resource may become available (STEP 8) before the user occupies the reserved resource (STEP 9).” Cassandras ¶ 82. 
In order to make the decision at STEP 8, the SPAC begins by calculating, among other things, Jij(k) for assigning the user to a second space in accordance with EQN (13). See Cassandras ¶ 47. As with the first parking space, Jij(k) is calculated “using a weighted sum to define the cost function of user i, Jij(k) if he is assigned to resource j,” as set forth in EQN. 9. Cassandras ¶ 46.
wherein the second listing is selected from the database including the plurality of listings 
The SPAC finds, updates, and maintains parking listings via the PRMC, which has “data storage for storing geographical positional data on vacant parking spots 26 within the urban setting(s) served by the system 10, geographical positional data storage 27 for occupied parking spots within the urban setting(s) served by the system 10, and geographical positional data storage 29 for reserved parking spots within the urban setting(s) served by the system 10.” Cassandras ¶ 29; see also ¶ 79 (referring to the aforementioned resources as “database(s)”).
and secured by a second user device; 
The “as-good-or-better resource” may belong to a different user than the first user, but nevertheless, the SPAC reallocates the as-good-or-better resource from the different user to the first user in the interest of producing an overall better result. Cassandras ¶ 82. “For example, if the first user's reserved resource is one of multiple alternative feasible resources but is the only feasible resource for a second user, then as a matter of fairness, the resource would be re-allocated to the second user and the first user would receive an as-good-or-better replacement resource.” Cassandras ¶ 82. (Important note: in this example, the claimed second user corresponds to Cassandras’s “first user” and the claimed first user corresponds to Cassandras’s “second user”). 
comparing the first listing value with the second listing value to determine a difference between the first listing value and the second listing value; and
As part of calculating EQN (13), the system decides if xij ∙ Jij(k) ≤ Jiqi(k–1)(k), where Jij(k) is the cost of the potential second parking space while Jiqi(k–1)(k) represents “the resource 13 most recently reserved.” Cassandras ¶ 47.
responsive to a determination that the first listing value exceeds the second listing value: transmitting a first user-selectable message to the first user device, 
If the SPAC determines at STEP 8 that a better space exists for this user, “the SPAC will repeat the allocation process (STEPS 3–6c)” with the newly discovered parking space. Cassandras ¶ 82. Thus, returning to STEPS 3 and 4, the SPAC uses the DRPC to transmit the new parking space to the user. Cassandras ¶ 78. 
the user-selectable message comprising a prompt configured to secure the second listing; 
“The user, after receiving the proposed allocation, can accept or reject the proposal (STEP 4).” Cassandras ¶ 78. 
and transmitting a second 
As mentioned earlier, the user who gives up his resource “would receive an as-good-or-better replacement resource,” Cassandras ¶ 84, which at least suggests sending some kind of message to the donor user in order to prompt him to accept or reject the replacement proposal. Nevertheless, Cassandras does not explicitly disclose the foregoing, nor does Cassandras explicitly disclose the contents of the second message (or the first message) including a deep link.
However, Hillman teaches:
transmitting a first user-selectable message to the first user device, the first user-selectable message comprising a prompt configured to secure the second listing 
A parking space management facility (“MF”) searches for and finds parking spaces that are occupied by respective static vehicle drivers 111, but which otherwise match a moving vehicle driver’s 121 preferences, see Hillman ¶ 41, and in response, the matches are “transmitted 925 by the management facility processing system 430 through its management facility communication interface 440, directed to the moving vehicle 120,” to be presented by the moving vehicle’s 120 user interface 310. Hillman ¶ 42.
and transmitting a second user-selectable message to the second user device, 
“[T]he static vehicle system 220 receives 720 a request from the management facility processing system 430 to confirm that the parking space 100 is still available . . . through the vehicle communication interface 350 and presents any relevant information through the user interface 310.” Hillman ¶ 38.
the second user-selectable message comprising a prompt configured to exchange the second listing with the first listing
“The static vehicle system 220 receives 735 a decision whether to accept or reject the request 260 through the user interface 310.” Hillman ¶ 38.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Cassandras’s system by giving the users of the system more control over trading their parking spaces, as taught by Hillman. One would have been motivated to improve Cassandras with Hillman’s technique, because Hillman’s technique requires less processing time/power, since the users are making the decision to trade parking spaces rather than the computing system.
Cassandras and Hillman teach the system of claim 17, including a user-selectable message for securing a listing, but do not appear to explicitly disclose the internal characteristic of the user-selectable message involving a deep link.
Emadi, however, teaches a system wherein:
the first user-selectable message and the second user-selectable message include a deep link 
“[I]f the user is running one or both of iOS9 and Android 5.0 or later versions, the user can tap on [a] deep link in the text or email and the redemption steps will be taken automatically and land the user on Screen 2 in FIG. 21-1,” thereby automatically navigating the user to a screen where he can redeem a parking pass. Emadi ¶ 179.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add Emadi’s deep link to Cassandras’s prompt for the user to reserve a parking space. One would have been motivated to combine Emadi with Cassandras because Emadi’s deep link saves both users from needing to navigating throughout the parking application to reserve a parking space, which would be more inconvenient than simply tapping a link—especially for the driving user.
Claim 18
Cassandras teaches the system of claim 17, 
wherein the second listing is initially secured by the second user device before it is secured by the first user device, and the operations further comprise 
“The as-good-or-better resource may also benefit more than one user. For example, if the first user's reserved resource is one of multiple alternative feasible resources but is the only feasible resource for a second user, then as a matter of fairness, the resource would be re-allocated to the second user and the first user would receive an as-good-or-better replacement resource.” Cassandras ¶ 82. 
In other words, Cassandras differs from the claimed invention in that rather than incentivizing the second driver to give up his parking space, Cassandras simply makes the allocation that it deems to be the best for the greater good.
Hillman, in contrast, takes a more democratic approach, wherein:
wherein the second listing is initially secured by the second user device before it is secured by the first user device, and the operations further comprise transmitting the second user selectable message to the second user device, the second user-selectable message comprising the prompt configured to secure the first listing for the second user device.
“The static vehicle system 220 could be programmed to prompt the static vehicle driver 160 only in circumstances where there are fewer parking spaces 100 being made available in a geographic area than there are moving vehicle drivers 121 looking for a space,” and “then identify that the driver 160 is approaching the vehicle, and prompt the driver to offer the parking space 100 for transfer.” Hillman ¶ 37.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Cassandras’s system by giving the users of the system more control over trading their parking spaces, as taught by Hillman. One would have been motivated to improve Cassandras with Hillman’s technique, because Hillman’s technique requires less processing time/power, since the users are making the decision to trade parking spaces rather than the computing system.
Claim 19
Cassandras, as combined with Hillman and Emadi, teaches the system of claim 18, 
wherein the second user-selectable message includes an incentive option.
“This prompt could also include an indication of the reward or monetary remuneration that would be made available if the parking space were successfully shared.” Hillman ¶ 37. 
Claim 20
Cassandras, as combined with Hillman and Emadi, teaches the system of claim 17, wherein the operations further comprise 
determining that the first listing value is in a first range of listing values 
Per the constraint in EQN. (6), the initial set of resources 13 (parking spaces) Ωi(k) from which the first resource 13 is chosen is limited to those whose “expectation cost” Mij(ri(k), tij(k)) are at least less than or equal to the highest cost the user i is willing to tolerate, Mi. Cassandras ¶ 43. In other words, the claimed first range in Cassandras’s system is from 0 to Mi. 
and the second listing value is in a second range of listing values.
When searching for the “as good or better” second parking space, the system follows the constraint in EQN. (13), which limits the cost score of the second parking space to an overlapping but narrower range of values that are “as good as or better than the resource 13 most recently reserved.” Cassandras ¶¶ 47–48. In other words, whereas the first range of possible parking space scores extends as high as the user is willing to tolerate Mi, the second range of possible scores may only extend as high as the score for the most recently reserved parking space. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176